PER CURIAM:
Appellant was convicted at Nos. 1476,1477,1479, and 1481 August Term, 1977. The lower court imposed sentence on each. At No. 1481 August Term, 1977, the court imposed the following sentence:
“not less than two and one half (21/2) years nor more than five (5) years in the State Correctional Institution at Graterford, to run concurrent with sentence imposed on Bills #1476 and 1480.”
Because appellant was not convicted on No. 1480 August Term, 1977, it was inappropriate for the lower court to enter the above-quoted sentence. Accordingly, we modify the sentence on No. 1481 to run concurrently with the sentence imposed on No. 1476 August Term, 1977. The balance of appellant’s sentence is undisturbed.
Judgment of sentence, as modified, is affirmed.